UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AWAD DYAB MOHAMED,                     
                         Petitioner,
                v.
                                               No. 02-2268
JOHN ASHCROFT, Attorney General of
the United States,
                       Respondent.
                                       
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A76-901-354)

                 Submitted: September 25, 2003

                     Decided: October 8, 2003

    Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                           COUNSEL

Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Vir-
ginia, for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Emily Anne Radford, Assistant Director, Daniel E. Gold-
man, Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.
2                       MOHAMED v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Awad Dyab Mohamed, a native and citizen of Sudan, petitions for
review of an order of the Board of Immigration Appeals ("Board")
affirming, without opinion, the immigration judge’s denial of his
applications for asylum and withholding of removal. For the reasons
discussed below, we deny the petition for review.

   In his petition, Mohamed first challenges the immigration judge’s
determination that he failed to establish his eligibility for asylum. To
obtain reversal of a determination denying eligibility for relief, an
alien "must show that the evidence he presented was so compelling
that no reasonable factfinder could fail to find the requisite fear of
persecution." INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992). We
have reviewed the evidence of record and conclude that Mohamed
fails to show that the evidence compels a contrary result. Accord-
ingly, we cannot grant the relief that Mohamed seeks.

  Additionally, we uphold the immigration judge’s denial of
Mohamed’s application for withholding of removal. The standard for
withholding of removal is more stringent than that for granting asy-
lum. Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999). To qualify for
withholding of removal, an applicant must demonstrate "a clear prob-
ability of persecution." INS v. Cardoza-Fonseca, 480 U.S. 421, 430
(1987). Because Mohamed fails to show that he is eligible for asylum,
he cannot meet the higher standard for withholding of removal.

   Finally, Mohamed argues that the Board’s use of the summary
affirmance procedure set out at 8 C.F.R. § 1003.1(e)(4) (2003) was
impermissibly retroactive as applied to him. This argument is
squarely foreclosed by our recent decision in Khattak v. Ashcroft, 332
F.3d 250, 252-53 (4th Cir. 2003) (rejecting a challenge to the Board’s
summary affirmance procedure on retroactivity grounds and conclud-
                       MOHAMED v. ASHCROFT                        3
ing that "allowing summary opinions in clear cases is nothing more
than a procedural change that does not affect substantive rights").

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                               PETITION DENIED